Citation Nr: 1616016	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as bilateral cataracts.

2.  Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to August 1980.  The issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is associated with the claims file.

In September 2013 and again in September 2014, the Board remanded the appeal for additional development.  The claim now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

Regarding the Veteran's eye disability claim, the Veteran was diagnosed with a pterygium at his July 1980 separation examination.  Additionally, the Veteran has claimed he had eye surgery in the 1980s after separation from service.  However, it is unclear what type of surgery the Veteran underwent or even when such a surgery might have taken place.  During his July 2013 Board hearing, the Veteran testified that he underwent a surgery to remove a cataract from his left eye.  He originally testified that he had undergone this surgery before he was discharged, but, after prompting from his wife, changed his statement to reflect having the surgery after his military discharge.  During his December 2014 VA examination, the Veteran stated that his eye procedure in the 1980s was related to a foreign body irritation to his eye which was treated with eye drops in New Jersey.  At that time, the Veteran stated that he had undergone left eye cataract surgery in 2010.  Given the Veteran's statements, the VA examiner concluded that the 1980s treatment of a foreign body irritation would not have caused the Veteran to develop cataracts.  

To date, the Board has neglected to specifically ask the Veteran to identify if his claimed 1980s eye treatment occurred at a VA facility or a private medical facility.  Given the possible proximity of the Veteran's 1980s eye treatment to his discharge, the Board finds it necessary to attempt to acquire any relevant records.  

Additionally, the December 2014 VA examiner stated that "consideration was made" of the Veteran's lay statements about his 1980s eye treatment.  Given the Veteran's report of treatment for a "foreign body irritation," the VA examiner opined that the 1980s treatment would "not have caused him to develop cataracts."  However, the VA examiner did not provide a rationale for this opinion.  Therefore, remand is necessary to obtain any outstanding VA or private treatment records referencing the Veteran's 1980s eye disability treatment and to obtain a new VA eye examination providing an opinion and rationale on any link between the Veteran's 1980s eye treatment and his current eye disability. 

Regarding the Veteran's hypertension claim, the Board in its September 2014 remand requested a VA examination based on the Veteran's assertions that a medical professional had related his current hypertension to his service-connected disabilities to include prostatitis and anemia or, in the alternative, that his hypertension may be causally related to his claimed exposure to Agent Orange.  To date, the necessary VA examination covering the Veteran's hypertension claim has not been accomplished.  While the RO stated in a November 2014 Request for Physical Examination that the Veteran had "failed to rsvp," it is unclear from the record if the Veteran had failed to appear at a scheduled VA examination.  Therefore, the Board assumes that the VA's general duty to afford a veteran a VA examination when warranted still applies.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant to obtain the names and addresses of all medical care providers who have treated him for his claimed bilateral eye condition, specifically the referenced 1980s treatment.  After obtaining all needed authorizations from the Veteran, any relevant records which are not duplicates of those already in the claims file should be requested.  The Veteran should be notified of any requested records that cannot be obtained.  

2. After associating all pertinent outstanding records with the claims file, schedule the Veteran for a new VA eye examination.  The examiner should review the claims file, address the following and provide the rationale for the conclusions reached:

a. Provide an opinion as to any possible link between the Veteran's diagnosed in-service pterygium and his current diagnosed eye disability.

b. If possible, provide an opinion, based on the physical examination of the Veteran, as to how likely it is that the Veteran underwent a surgery or treatment on his eyes approximately 35 years ago.



c. Provide an opinion as to how likely is it that any surgery or treatment of the Veteran's eyes in the 1980s could have affected the Veteran's current eye disability.

3. Schedule the Veteran for a VA examination regarding his hypertension.  The examiner should review the claims file and address the following:

a. Is it at least as likely as not that the Veteran's hypertension is casually or etiologically related to or aggravated by a service-connected disability?  The examiner should specifically comment on the Veteran's statement that he was informed by a medical professional that his prostatitis or anemia (to include any medications used to treat such disabilities) could cause or aggravate his hypertension.  The examiner should provide the rationale for the conclusions reached.

4. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




